DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 21 September 2020, has been entered in full. Claims 4, 6, 8 , 13, 16, 17 and 19 are amended. Claim 20 is canceled. 
Applicant’s election without traverse of Group I (claims 1-19, 21) and the species election of vaccine as a biologic agent; the species election of calcineurin inhibitor, Janus kinase inhibitor and glucocorticoid as the anti-inflammatory/anti-allergy/immunomodulatory agents and the species election of allergic skin disease, allergic asthma and insect-bite hypersensitivity for the allergic disorder; in the reply filed on 27 June 2022, is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022. Claims 1-13, 16-19 and 21 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 9/21/20, 10/8/21 and 11/3/21) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. However, it is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. 
MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations:  
(A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5. 
(B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5. See MPEP § 707.05(e) III, for more information on data that should be used when citing publications.
The following references not considered by the Examiner for the following reasons: 
1.  The Janeway reference (reference number 21 on the IDS submitted on 11/3/21) appears to be from part of a book. The reference is cited incorrectly. 
2.  The Kuby reference (reference number 24 on the IDS submitted on 11/3/21) appears to be from part of a book. The reference is cited incorrectly.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 16-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that the present invention is directed to methods of treating allergic disorders and/or preventing their recurrence with a biologic agent. (page 1). The specification teaches that the current invention relates to a method of preventing/reducing/inhibiting an allergic disorder in a subject in need thereof, the method comprising administering to the subject a composition comprising a therapeutically effective amount of a biologic agent targeting an inflammatory mediator during early phase inflammation, with the proviso that the biologic agent is not an anti-IgE antibody. The specification teaches that in some embodiments the biologic agent is a vaccine (e.g. a peptidic or recombinant DNA vaccine) aimed at inducing the production of an antibody or a decoy receptor (paras 0001, 0007 and 0009).
	The Examples teach employing Maltese-beagle atopic dogs that had been sensitized to the HDM Dermatophagoides farina.  Dogs were injected once subcutaneously with the monoclonal antibody (Ab) lokivetmab  and seven days after the mAb injection, the dogs were challenged with lyophilized HDM.  The Examples teach employing client owned dogs with atopic dermatitis (AD).  The client-owned atopic dogs were treated proactively with monthly-to-bimonthly lokivetmab injections. The Example teach that in spite of the flare of AD seen in half of the case study dogs in the first two months of proactive lokivetmab monotherapy, over a quarter of followed cases did not exhibit a disease flare for more than a year. The Examples teach AD is a multifactorial disease that requires a multi-faceted treatment approach. The Examples teach that proactive maintenance therapy of canine AD with lokivetmab injections led to a long-lasting remission of clinical signs in some cases. 
	The instant claims are not enabled for the following reasons:
	1.  The Examples teach administering lokivetmab, which is a monoclonal antibody made against interleukin 31 (IL-31).  Applicant elected the species of a  vaccine as the administered biologic agent. Administering a monoclonal antibody is not equivalent to administering a vaccine (elected species of biologic).  The specification fails to teach how to make and/or use a vaccine to reduce and/or inhibit an allergic disorder in a subject.  
	Saha et al. teach that vaccine preparations, which contains whole organism (dead or attenuated) or a fragment of a virus or bacteria is known as a traditional vaccine. Saha et al. teach that although there are many different ways of making traditional vaccines, the most important aspect of making a vaccine preparation is that it should retain the antigenicity responsible for inducing host immune response but should not be virulent.  Saha et al. teach that there are several limitations of traditional vaccines. Traditional vaccines basically stimulate the humoral immunity and do not successfully stimulate the cell-mediated immunity or the immunity conferred by T lymphocytes. They activate only one arm of the immune system. Saha et al. teach that the rest of the disadvantages arise from the process of making traditional vaccines. Saha et al. teach that  a killed or inactivated vaccine fails to enter the cells of the body and does not activate the cytotoxic T-cell response. Saha et al. teach that live attenuated vaccines can cause serious problems in persons with defective immune systems, such as patients suffering from cancer or AIDS. Saha et al. teach that traditional vaccines provide immunity against a particular strain of a pathogen. If the organism mutates, then the vaccine is ineffective for that mutated strain. Saha et al. teach that it is difficult to provide complete immunity against disease-causing organisms that can undergo frequent mutation. 
Saha et al. teach that in DNA vaccines, the genes responsible for causing the diseases (the genes coding for the antigenic protein), are identified and isolated from the pathogen and incorporated into a vector (plasmid) carrying the gene into the living system. The plasmid carrying the gene is injected into the muscle cells and is translated into antigenic protein that elicits the immune response normally triggered by the pathogen. Saha et al. teach that it is different from recombinant vaccine, where the gene coding for the antigenic protein is expressed in a prokaryotic system. Saha et al. teach that unlike traditional vaccines, DNA vaccines stimulate both branches of the immune system; the humoral arm that attacks pathogens outside the cells as well as the cellular arm that eliminates cells that are infected by the pathogens. Immunity is achieved when such activity generates long-lasting protective and immunologic memory cells that have the potential to combat diseases more efficiently and effectively in the future. Saha et al. teach that there are certain limitations of DNA vaccines such as that they cannot be used against certain microbes (e.g.pneumococcus) that uses outer capsular structures made of polysaccharides, as DNA can only be used to target protein component of the pathogens. Saha et al. teach that for optimum protection using DNA vaccines there is a need to design genetic vaccines in the form of nasal spray or oral delivery.  Saha et al. teach that another major concern with DNA vaccines is the integration of the plasmid DNA into the chromosomal DNA, which might cause instability in the chromosomal DNA of the host (page 93)(Saha et al. DNA Vaccines: A Mini Review. Recent Patents on DNA & Gene Sequences Volume 5, 92-96; 2011).
	In the instant case, the specification fails to teach how to make any particular vaccine.  The specification fails to teach how to make a vaccine with the function of treating any allergic skin disease, any insect bite hypersensitivity or asthma (i.e. elected species of allergic disorder). The administered vaccine must also have the biological function of reducing/delaying flares, relapses and/or recurrences of lesions in a subject with atopic dermatitis. A vaccine is specific to the disorder. The artisan would not know the identity of a reasonable number of representative immunostimulatory compounds falling within the scope of the instant claim and would not know how to make them.  The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible immunostimulatory structures had the functional properties of the claimed vaccine.  It cannot be said that the specification provides the necessary guidance and the state of the prior art evidences the unpredictability. In addition, the breadth of the claims is still quite large in that an infinite number of immunostimulatory structures are encompassed by the employed vaccine. Such experimentation would be undue for one skilled in the art.  
2. “Prevent” means to completely stop a condition from occurring.  “Prevention” is not a relative term, it is total. Indeed, the instant specification teaches the following: “the terms prevent, preventing or prevention refer to any type of action that results in the absence, avoidance and/or delay of the onset and/or progression of a disease, disorder and/or a clinical symptom(s) in a subject and/or a reduction in the severity of the onset of the disease, disorder and/or clinical symptom(s) relative to what would occur in the absence of the methods of the invention. The prevention can be complete, e.g., the total absence of the disease, disorder and/or clinical symptom(s). The prevention can also be partial, such that the occurrence of the disease, disorder and/or clinical symptom(s) in the subject and/or the severity of onset is less than what would occur in the absence of the present invention” (see para 0037).
The specification is not enabled for a method of preventing or fully stopping an allergic disorder.  A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  
3.  The Examples teach the use of maltese beagle atopic dogs models that had been sensitized with HDM dermatophagoides farina. Paps et al. (Reference submitted by Applicant; Acta Derm Venereol 96:400-401; 2016) teach the development of atopic dermatitis (AD) animal model by employing maltese beagle atopic dogs models that had been sensitized with HDM dermatophagoides farina. Paps et al. teach that the model will be used to help elucidate possible mechanism of and to test the efficacy of novel interventions for atopy-associated itch in both dogs and humans. 
This particular animal model would not be tantamount to discerning the treatment of any type of allergic disease. It would be unpredictable to employ the instant animal model to establish treatments for allergic asthma. See Justice et al., who  teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”.  Justice et al. teach that a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph)(Justice et al. "Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016). 
Due to the inherent unpredictability and the large quantity of experimentation necessary to show that the onset of the claimed diseases or conditions have been fully prevented; the large quantity of experimentation necessary to generate the infinite number of whole organism (dead or attenuated), fragment of a virus or bacteria to make a traditional vaccine and screen same for the claimed activity, the large quantity of experimentation necessary to gather/identify the nearly infinite number of genes coding for an antigen protein, isolate it from the pathogen to make a DNA vaccine and screen same for the claimed activity; the lack of direction/guidance presented in the specification regarding same;  the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of making and using traditional and DNA vaccines; the state of the art which establishes using the proper animal model to discern pharmaceutical treatments; and the breadth of the claims which fail to recite any immunostimulatory structural limitations for the administered vaccine, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  
	
	
Claims 1-13, 16-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of preventing, reducing, and/or inhibiting an allergic disorder in a subject in need thereof, the method comprising administering to the subject a composition comprising a therapeutically effective amount of a biologic agent targeting an inflammatory mediator before and/or during an early phase of inflammation, with the proviso that the biologic agent is not an anti-IgE antibody. Applicant elected vaccine as the biologic agent. 
The methods requires the use of undisclosed vaccines. In order to evidence possession of the claim methods, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed compounds.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation:  The method claims encompass a genus of vaccines, based entirely on function (i.e. preventing, reducing, and/or inhibiting an allergic disorder in a subject). As was stated above, Saha et al. teach that traditional vaccines preparations contain whole organism (dead or attenuated) or a fragment of a virus or bacteria. Saha et al. teach that in DNA vaccines, the genes responsible for causing the diseases (the genes coding for the antigenic protein), are identified and isolated from the pathogen and incorporated into a vector (plasmid) carrying the gene into the living system (Saha et al. DNA Vaccines: A Mini Review. Recent Patents on DNA & Gene Sequences Volume 5, 92-96; 2011). 
Thus, there is substantial immunostimulatory structural variation within the claimed genus.  The specification does not describe a correlation between structure of any compounds with the function of preventing, reducing, and/or inhibiting an allergic disorder in a subject. There is no information regarding what structural features would likely be associated with such function. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which vaccines have the claimed activity.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the specification does not teach any vaccines. No species within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammerberg et al. (US Patent 11352443; published 6/7/22; priority date 11/9/16).
The applied reference has common Inventor(s) (Hammerberg and Olivry) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Hammerberg et al. teach methods of targeting an inflammatory mediator before and/or during an early phase of inflammation (paras 0034-36). Hammerberg et al. teach treating atopic dermatitis, allergic asthma and asthma comprising administering a biologic agent, such as a vaccine (para 0036, 0062, 0065-0067 and 0090)(applies to claims 1, 8-10, 12, 13 and 19). Hammerberg et al. teach subjects of the methods of this invention can be a human, dog, cat, or horse (para 0060)(applies to claims 4 and 5). Hammerberg et al. teach that in some embodiments, the subject is asymptomatic or paucisymptomatic with or without currently receiving an anti-inflammatory agent, an anti-allergy agent, and immunomodulatory agent, or a combination thereof. Examples of anti-allergy agents and immunomodulatory agents include, glucocorticoid, a non-steroidal anti-inflammatory agent, a leukotriene antagonist, a Janus kinase (JAK) inhibitor, an immunoglobulin, an anti-histamine, allergen-specific or non-specific immunotherapy agents, and combinations thereof (paras 0063 and 0175)(applies to claims 2 and 3). Hammerberg et al. teach delivering the biologic agent about every 1 week to about every 8 weeks (para 0185)(applies to claim 16).  Hammerberg et al. teach that in some embodiments, the subject to be treated has received and/or is currently receiving treatment, such as cyclosporine, glucorticoids, topical moisturizers, baths, anti-fungal agents or combinations thereof (paras 0177 and 0184)(applies to claims 11, 17-19). 
	

			Conclusion
		No claims are allowed

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        7/7/2022

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647